1

2

3

4                            IN THE UNITED STATES DISTRICT COURT
5                         FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7    UNITED STATES OF AMERICA,                         Case No.: 1:14-CR-00252-001 LJO
8                         Plaintiff,                   ORDER OF RELEASE
9
           v.
10
     MATTHEW FARON BLAIR,
11
                          Defendant.
12

13

14          A sentencing hearing regarding violation of supervised release was held August 19, 2019.
15
     The defendant has been accepted to the Comprehensive Addiction Programs located in Fresno,
16
     California. The defendant shall be released with the same previously ordered conditions of
17
     supervised release issued on June 26, 2017.
18
            The defendant shall comply with the additional conditions of supervision as follows:
19

20          1. The defendant shall reside and participate in an inpatient correctional treatment

21              program to obtain assistance for drug and/or alcohol abuse, for a period of up to 180
22              days, and up to 10 additional days for substance abuse detoxification services if
23
                deemed necessary.
24

25
     ///
26

27   ///

28   ///
1           Status Conference set for September 23, 2019, at 9:30am. before Judge O’Neill.   The
2
     defendant shall be released on Tuesday, August 20, 2019 at 10:15am, to Brian Lee, Assistant
3
     Director of Turning Point Vista,
4

5

6
     IT IS SO ORDERED.

7       Dated:    August 19, 2019                        /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
